Citation Nr: 1739010	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-09 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating for right knee retropatellar pain syndrome, evaluated as 10 percent disabling.

2.  Entitlement to an initial rating for bilateral pes planus with plantar fasciitis, evaluated as 10 percent disabling.

3. Entitlement to an initial rating for dermatographism, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1999 to September 2009.

This matter comes before the Board of Veteran's Appeals (Board) from a January 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Seattle, Washington. The claim was subsequently transferred to the St. Petersburg, Florida RO.

The Veteran testified before the undersigned Veterans Law Judge in March 2017, at in a Travel Board hearing; a transcript of that hearing is associated with the claims folder and has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist.  In the March 2017 Board hearing, the Veteran reported that there is relevant treatment records are in the possession at a VA Medical Center in Washington State. Based on the Veteran's assertions, the VA should attempt to obtain all records not already associated with this folder.

Additionally, in the Veteran's April 2013 substantive appeal, the Veteran alleged that his dermatographism has gotten worse. The last VA examination on record was conducted in May 2009. Based on the Veteran's statements that his dermatographism disability has gotten worse, the Board finds that another VA examination is warranted. Snuffer v. Gober, 10 Vet. App. 400 (1997).

In regard to the Veteran's claim for entitlement to an initial evaluation in excess of 10 percent for right knee retropatellar pain syndrome, the Board is conscious of Correia v. McDonald, 28 Vet. App. 158 (2016). Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The Board has reviewed the Veteran's VA examinations throughout the appeal period findings, namely the May 2009 VA examination report, and concludes that the findings associated with the report do not meet the specifications of Correia. Specifically, the examinations do not contain range of motion testing of the Veteran's right knee in the areas of active motion, passive motion, in weight-bearing, and nonweight-bearing. Given this, the Board is not satisfied that the examination report findings are adequate for a contemporaneous rating. A retrospective medical evaluation is thus necessary under 38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his bilateral hearing loss, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. After associating all newly acquired records with the claims file, schedule the Veteran for a VA skin examination in regard to the claim for an increased rating for dermatographism disability. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. All pertinent findings should be reported.

3. Schedule the Veteran for a VA medical examination in order to obtain a retrospective evaluation in regard to his service-connected right knee disability. In addition to providing a retrospective evaluation, the examiner is request to provide an examination assessing the current severity of the Veteran's right knee disability.

 The Veteran should be provided reasonable notice of the scheduled examination to ensure his ability to obtain transportation. The claims folder should be provided to the examiner in connection with the examination of the Veteran.

The examiner should, to the extent possible, provide a retrospective opinion addressing prior range of motion of the right knee, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations from September 13, 2009 to present. 

4. After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If any of the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




